 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Edwin Cortes,                                       No. CR-19-00705-1-PHX-DWL
10                  Defendant,                           ORDER
11   v.
12   State of Arizona,
13                  Plaintiff.
14
15          Edwin Cortes (“Defendant”) has attempted to remove his criminal case to this Court.
16   (Doc. 1.) The Court will remand back to city court.
17          Generally, “a federal court should abstain from interfering with ongoing state
18   criminal proceedings[.]” Gedo v. Idaho, 2009 WL 2848850, *1 (D. Idaho 2009) (citing
19   Younger v. Harris, 401 U.S. 37, 43-45 (1971)). A state prosecution may be removed to
20   federal court only under the narrow circumstances set forth in 28 U.S.C. §§ 1442, 1442a,
21   and 1443. And under 28 U.S.C. § 1455(b)(4), the Court must “promptly” examine the
22   defendant’s removal papers and “[i]f it clearly appears . . . that removal should not be
23   permitted, the court shall make an order for summary remand.”
24          Here, Cortes isn’t a federal officer or a member of the United States armed forces,
25   so 28 U.S.C. §§ 1442 and 1442a don’t apply.
26          28 U.S.C. § 1443(1) authorizes removal where the defendant “is denied or cannot
27   enforce in the courts of such State a right under any law providing for the equal civil rights
28   of citizens of the United States . . . .” “This generally requires a state law or constitutional
 1   provision that denies the defendant an opportunity to raise a federal right.” Hollander v.
 2   S.F. County Super. Ct., 2009 WL 975428, *1 (N.D. Cal. 2009) (citation omitted). Here,
 3   Cortes hasn’t attempted to identify any state law or constitutional provision that denies him
 4   the opportunity to raise a federal right in state court, nor has he shown that he will be unable
 5   to enforce a federal right in state court. See also Johnson v. Washington, 2007 WL
 6   2377141, *1 (W.D. Wash. 2007) (section 1443(1) “is strictly construed because it is
 7   considered an encroachment on state court jurisdiction”).
 8          Finally, 28 U.S.C. § 1443(2) authorizes removal “[f]or any act under color of
 9   authority derived from any law providing for equal rights, or for refusing to do any act on
10   the ground that it would be inconsistent with such law.” The Supreme Court has construed
11   this provision as conferring “‘a privilege of removal only upon federal officers or agents
12   and those authorized to act with or for them in affirmatively executing duties under any
13   federal law providing for equal civil rights.’” Gedo, 2009 WL 2848850, *1 (citation
14   omitted). This case does not fall within that category.
15          Accordingly, IT IS ORDERED that all pending motions are denied and the Clerk
16   shall remand this case to Scottsdale City Court.
17          Dated this 17th day of June, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
